Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered January 28, 2002, convicting him of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel. Viewing the record as a whole, the defendant received meaningful representation (see People v Baldi, 54 NY2d 137 [1981]). The defense counsel presented a reasonable defense, interposed appropriate objections, and effectively cross-examined witnesses (see People v Wright, 8 AD3d 507, 508 [2004]; People v Washington, 5 AD3d 615 [2004], lv denied 3 NY3d 650 [2004]). Unsuccessful trial strategies and tactics do not constitute ineffective assistance of counsel (see People v Henry, 95 NY2d 563 [2000]).
The defendant’s contention that the evidence was legally insufficient to support his convictions is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the *524weight of the evidence (see CPL 470.15 [5]). Santucci, J.P., Schmidt, Cozier and Rivera, JJ., concur.